Case 2:20-cv-13134-LVP-RSW ECF No. 143, PageID.5237 Filed 07/06/21 Page 1 of 7




                    UNITED STATES DISTRICT COURT

                    EASTERN DISTRICT OF MICHIGAN

TIMOTHY KING, et al,

            Plaintiffs,                     Case No. 2:20-cv-13134-LVP-RSW

                                            Hon. Linda V. Parker

v.

GRETCHEN WHITMER, et al,                    Mag. Judge R. Steven Whalen

            Defendants,

and

CITY OF DETROIT, DEMOCRATIC

NATIONAL COMMITTEE, and

MICHIGAN DEMOCRATIC PARTY,

and ROBERT DAVIS,



            Intervenor-Defendants.


        PLAINTIFFS’ BRIEF IN OPPOSITION TO INTERVENOR
  ROBERT DAVIS’[S] EMERGENCY MOTION FOR THE COURT TO
  TAKE JUDICIAL NOTICE OF MICHIGAN SENATE’S JUNE 23, 2021
 REPORT ON THE NOVEMBER 2020 PRESIDENTIAL ELECTION [124]
      Plaintiffs Timothy King, Marian Ellen Sheridan, John Earl Haggard,

Charles James Ritchard, James David Hooper, and Daren Wade Rubingh

(“Plaintiffs”) state as follows for their Brief in Opposition to Intervenor Robert


                                        1
Case 2:20-cv-13134-LVP-RSW ECF No. 143, PageID.5238 Filed 07/06/21 Page 2 of 7




Davis’s Emergency Motion for the Court to Take Judicial Notice of Michigan’s

Senate June 23, 2021 Report on the November 2020 Presidential Election [ECF NO.

124]:

        1.   Intervenor Robert Davis asks the Court to “take judicial notice of

the Michigan Senate Oversight Committee’s June 23, 2021 55-page report.”

(Intervenor Robert Davis’s Emergency Motion for the Court to Take Judicial Notice

of Michigan’s Senate June 23, 2021 Report on the November 2020 Presidential

Election, ECF No. 124, PageID.5137). But “courts do not take judicial notice

of documents, they take judicial notice of facts.” Abu-Joudeh v. Schneider, 954

F.3d 842, 848 (6th Cir. 2020). The relief Davis requested is therefore contrary

to governing law.

        2.   The Court may take judicial notice of the fact that the Senate

report exists. See, e.g., Winget v. JP Morgan Chase Bank, N.A., 537 F.3d 565, 576

(6th Cir. 2008) (stating that, in the context of a Rule 12(b)(6) motion, a court

“may take judicial notice of another court’s opinion not for the truth of the

 facts recited therein, but for the existence of the opinion, which is not subject

 to reasonable dispute over its authenticity.”).

        3.   The contents of the report, however, are not subject to judicial

notice under Fed. R. Evid. 201. In re Omnicare, Inc. Sec. Litig., 769 F.3d 455,

                                        2
Case 2:20-cv-13134-LVP-RSW ECF No. 143, PageID.5239 Filed 07/06/21 Page 3 of 7




467 (6th Cir. 2014) (“Importantly, Federal Rule of Evidence 201 allows a court

to take notice of facts not subject to reasonable dispute. Under this standard,

we could take notice only of the fact that Omnicare filed the Audit

Committee Charter and what that filing said, but we could not consider the

statements contained in the document for the truth of the matter asserted,

even at the motion-to-dismiss stage.”); Levine v. Liveris, 216 F. Supp. 3d 794,

805 (E.D. Mich. 2016) (quoting Passa v. City of Columbus, 123 Fed. Appx. 694,

697 (6th Cir. 2005)) (“...[T]aking judicial notice of documents has been

limited to allow only ‘the use of such documents . . . for the fact of the

documents’ existence, and not for the truth of the matters asserted

therein.’”).

      4.       Indeed, the report’s contents do not satisfy the requirements for

judicial notice in Federal Rule of Evidence 201. That rule states that a court

may take judicial notice of “a fact that is not subject to reasonable dispute

because it: (1) is generally known within the trial court’s territorial

jurisdiction; or (2) can be accurately and readily determined from sources

whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201. The

contents of the report are neither generally known within this Court’s

jurisdiction nor readily determined from unquestionable sources.
                                         3
Case 2:20-cv-13134-LVP-RSW ECF No. 143, PageID.5240 Filed 07/06/21 Page 4 of 7




      5.    The Senate committee’s conclusions are not subject to the rigor

that applies in a court of law. It does not apply gatekeeping standards when

considering experts. See Fed. R. Evid. 702. It does not apply hearsay rules.

See Fed. R. Evid. 802. And, most importantly, it does not create a public

record of the evidence that supports its conclusions. As a result, the Senate

report offers a series of conclusions with no way to evaluate their accuracy

in a judicial proceeding. The Senate is not a court of law and has no reason

to apply the rules that govern a judicial proceeding. Consequently, the

report’s contents are not suitable for judicial notice under FRE 201.

      6.    If the Court takes judicial notice of the Senate report (and, as

noted, it shouldn’t), it should take judicial notice of the whole report. For

example, it should take judicial notice of Senator Edward McBroom’s

conclusion that “[p]eople were understandably confused by new laws,

practices, orders and determinations from the governor and secretary of

state and it is right and proper for them to demand answers.” (ECF No. 124-

1, PageID.5145). It should take judicial notice of the Committee’s conclusion

that “[c]itizens across the state were left confused and frustrated by the

arrival of applications for long deceased family members, those who have

moved to other states, or persons never present at that address.” (ECF No.
                                      4
Case 2:20-cv-13134-LVP-RSW ECF No. 143, PageID.5241 Filed 07/06/21 Page 5 of 7




124-1, PageID.5151). It should take judicial notice that “there is significant

evidence that the recruitment of Republican poll workers for Wayne County

encountered significant obstacles,” such as “volunteering but not hearing

back from the county or being told there were already enough workers.”

(ECF No. 124-1, PageID.5153).

      7.    The Committee’s analysis of conditions during vote-counting at

the TCF Center is especially telling. It noted “misunderstandings and

tensions . . ., as each partisan observed the other failing to comprehend their

duties or felt their duty was specifically to confront the other side.” (ECF No.

124-1, PageID.5154). It found that “the environment at the TCF Center

became intolerable and the reactions to it must be understood in this light.”

(ECF No. 124-1, PageID.5154). The Committee even cited “confusion, fear,

misunderstanding, and even chaos … at the TCF Center to varying degrees

on Nov. 3 and 4.” (Id.)

      8.    The Senate report confirms, therefore, that the plaintiffs raised

their concerns about the election in good faith. Michigan has completed its

review of the 2020 election and is moving on to consider steps to make future

elections even more secure. Those are welcome developments. But they do



                                       5
Case 2:20-cv-13134-LVP-RSW ECF No. 143, PageID.5242 Filed 07/06/21 Page 6 of 7




not mean that the plaintiffs’ concerns were unfounded at the time plaintiffs

raised them.

      WHEREFORE, this Court should deny Davis’s motion. If it takes

judicial notice of the Senate report at all, that notice should be limited to the

fact that the Senate report exists. And if the Court takes judicial notice of the

report’s contents, it should take judicial notice of the whole report—

including the portions that explain why Plaintiffs’ post-election concerns

were well-founded.

                                     Respectfully submitted,

                                     By: /s/ Gregory J. Rohl
                                     Gregory J. Rohl (P39185)
                                     41850 West 11 Mile Road, Suite 110
                                     Novi, MI 48375
                                     (248) 380-9404
                                     Greg@rohllaw.com
                                     Attorney for Plaintiffs Timothy King,
                                     Marian Ellen Sheridan, John Earl
                                     Haggard, Charles James Ritchard, James
                                     David Hooper, and Daren Wade
                                     Rubingh
Dated: July 6, 2021




                                       6
Case 2:20-cv-13134-LVP-RSW ECF No. 143, PageID.5243 Filed 07/06/21 Page 7 of 7




                        CERTIFICATE OF SERVICE

      I certify that, on July 6, 2021, I electronically filed the above with the

Clerk of the Court using the ECF system, and that a copy was electronically

served on all parties via the ECF system.


                                     By: /s/ Gregory J. Rohl
                                     Gregory J. Rohl (P39185)




                                        7
